
	
		I
		112th CONGRESS
		1st Session
		H. R. 183
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a study on the acquisition of land adjacent to Beaufort National Cemetery,
		  Beaufort, South Carolina.
	
	
		1.Secretary of Veterans Affairs
			 study on the acquisition of land adjacent to Beaufort National Cemetery,
			 Beaufort, South Carolina
			(a)Study
			 requiredThe Secretary of
			 Veterans Affairs shall carry out a study on the acquisition, in accordance with
			 chapter 24 of title 38, United States Code, of the parcel of land described in
			 subsection (b) to be used for the expansion of the Beaufort National Cemetery
			 in Beaufort, South Carolina.
			(b)Parcel
			 describedThe parcel of land
			 described in this subsection is a parcel of land consisting of approximately
			 4.9 acres located on 17th Street in Beaufort, South Carolina, as depicted on
			 tax map number 120–1–238 dated May 4, 1998.
			(c)Contents of
			 studyIn carrying out the study under subsection (a), the
			 Secretary shall examine each of the following:
				(1)Any issues associated with the purchase of
			 the parcel of land described in subsection (b) by the Department of Veterans
			 Affairs, and the viable scenarios to support such a purchase.
				(2)The opportunities
			 for the acquisition of such parcel of land for the cemetery through a
			 public-private partnership.
				(3)The feasibility of
			 expanding the grant program under section 2408 of title 38, United States Code,
			 to include aid to municipalities like Beaufort, South Carolina, for
			 establishing, expanding, and improving veterans’ cemeteries.
				(4)The issues
			 associated with expanding an existing veterans’ cemetery under the state grant
			 program under such section 2408.
				(5)The costs,
			 feasibility, and benefits of a niche wall separating Beaufort National Cemetery
			 and the parcel described in subsection (b).
				(d)Report to
			 CongressNot later than 30
			 days after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the study conducted under subsection (a).
			
